       Case 2:17-cr-00259-RFB Document 58 Filed 11/04/20 Page 1 of 5



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                                    Case No. 2:17-cr-0259-RFB
 8                          Plaintiff,                                      ORDER
 9           v.
10   DONALD RENEE MYLES,
11                      Defendant.
12
13          Before this Court is Defendant’s Emergency Motions for Compassionate Release (ECF
14
     Nos. 49 and 52). On October 29, 2020, this Court held a hearing to address this motion with
15
     defendant appearing by teleconference at the videoconference proceedings. For the reasons
16
     identified at the hearing and those identified in this order, the Court finds that Mr. Myles has
17
18   established extraordinary reasons for his release based upon his chronic medical conditions and

19   has satisfied the other requirements for his release. The Court therefore GRANTS the Emergency
20
     Motion for Compassionate Release.
21
            I.      BACKGROUND
22
23          On February 1, 2019, the Court sentenced Mr. Myles to 120 months of incarceration. ECF
24   No. 48. The Court further imposed six years of supervised release as to counts one, two and three;
25   eight years as to count four; six years as to counts five and six and four years as to count seven
26   with no supervised release imposed as to count eight with all of these terms running concurrently
27   with each other. Id.
28
       Case 2:17-cr-00259-RFB Document 58 Filed 11/04/20 Page 2 of 5



 1           II.    LEGAL STANDARD
 2           Federal law permits a district court to modify a sentence under certain conditions pursuant
 3
     to 18 U.S.C. §3582(c)(1)(A). Specifically, a court may modify a defendant’s sentence “upon
 4
     motion of the defendant after the defendant has fully exhausted all administrative right to appeal a
 5
 6   failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

 7   from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
 8   Id. Once a motion has been filed, a court may modify a sentence “after considering the factors set
 9
     forth in section 3553(a) to the extent that they are applicable” and if the court finds “extraordinary
10
     and compelling reasons warrant such a reduction.” Id. at §3582(c)(1)(A)(i).
11
12
13           III.   DISCUSSION
14           The Court incorporates by reference its findings from the hearing on October 29, 2020 into
15
     this order.
16
             The Court first finds that Mr. Myles has exhausted his administrative remedies by
17
18   requesting his release directly from the BOP. ECF No. 52 at 10. The Court further finds that he

19   has established “extraordinary and compelling reason[s]” which qualify him for compassionate
20   release. Mr. Myles has a combination of undisputed underlying conditions which place him at
21
     substantial risk of severe medical complications should he become infected with the coronavirus.
22
     ECF No. 52 at 9.
23
24           The Court also finds upon consideration of the factors under 18 U.S.C. §3553(a) that it

25   would be appropriate for him to be released pursuant to the conditions outlined in this order. The
26   Court finds that under such conditions he would not pose a danger to the community. The Court
27
     is familiar with the facts of Myles’ case and incorporates by reference the sentencing record. The
28

                                               2
       Case 2:17-cr-00259-RFB Document 58 Filed 11/04/20 Page 3 of 5



 1   Court finds that the period of incarceration that Mr. Myles has endured in conjunction with his
 2   continued confinement and punishment upon supervised release is a sufficient sentence to address
 3
     all of the factors of Section 3553(a).
 4
             Based upon a consideration of the entire record in this case, the Court finds that a sentence
 5
 6   of time served would be appropriate as to the remaining count of conviction for which Mr. Myles

 7   is serving time in prison. The Court will impose the same periods of supervised release. The Court
 8   will impose the same conditions of supervised released with the additional conditions set forth in
 9
     this order.
10
11
12           IV.    CONCLUSION

13           For the reasons stated,
14
             IT IS THEREFORE ORDERED that Defendant’s Emergency Motions Under the
15
     FIRST STEP ACT [ECF Nos. 49 and 52] are GRANTED. Mr. Myles’ remaining sentence is
16
     reduced to “time served” as to Count Four of his conviction. The Court shall enter an Amended
17
     Judgment with its new sentence in this case.
18
             IT IS FURTHER ORDERED that the Defendant Myles shall be released from Bureau of
19
     Prisons’ (BOP) custody by 5:00 p.m. PST on Friday, November 6, 2020 .
20
             IT IS FURTHER ORDERED that BOP provide for Defendant’s transfer from Sheraton
21
     FCI back to Las Vegas, Nevada, pursuant to 18 U.S.C. 18 U.S.C. § 3624(d), to comply with the
22
     Court’s Friday, November 6, 2020 release date.
23
             IT IS FURTHER ORDERED that Defendant’s counsel shall, within 24 hours of this
24
     receipt of this order, provide a copy of same to Sheraton FCI so the BOP may immediately arrange
25
     Defendant’s transportation from Sheraton FCI to Las Vegas, Nevada.
26
             IT IS FURTHER ORDERED that Defendant shall not be required to report to the U.S.
27
     Probation Office in person. However, within 72 hours of his release, Defendant shall contact the
28

                                                3
       Case 2:17-cr-00259-RFB Document 58 Filed 11/04/20 Page 4 of 5



 1   U.S. Probation Office in Las Vegas, Nevada by telephone to check in. Defendant is required to
 2   reside at the Residential Reentry Center, he shall be required to submit to covid-19 testing and
 3   reside at the Residential Reentry Center until he receives a negative test result for the covid-19
 4   virus. Thereafter, he shall be required to reside at the home of his mother Eloyce Myles, at her
 5   residence in Las Vegas, Nevada, which the Court deems to be an appropriate residence at this time.
 6   The Probation Department shall inform the Court of any concerns it has regarding this residence.
 7          The BOP will arrange for Defendant’s release and travel from BOP custody prior to his
 8   release, and his travel shall take place as soon as Defendant is released from BOP custody. In
 9   arranging for his travel the BOP will also pay for Defendant’s travel costs and provide him an
10   amount of money not to exceed $100 to travel with, ensure Defendant has proper identification for
11   travel, ensure Defendant has an appropriate supply of his medication and property, and ensure
12   Defendant’s travel arrangements include travel directly and all the way up to the Residential
13   Reentry Center in Las Vegas, Nevada from the airport or travel terminal.
14          IT IS FURTHER ORDERED that all other conditions of supervision originally imposed
15   shall remain in effect with the following added conditions:
16
                •   Reside at Residential Reentry Center – Recommended change to Special
17                  Condition 5: Reside at Residential Reentry Center- You must reside at a
                    residential reentry center for a period of up to 30 days upon release from BOP
18                  custody. You are to be discharged from the residential reentry center after 14
                    days with verification of a negative Covid-19 test. Thereafter, you shall reside at
19                  the residence of your mother Eloyce Myles.
20              •   Home Detention – Upon release from the Residential Reentry Center, you are
21                  restricted to your residence at all times except for employment; education; religious
                    services; medical, substance abuse, or mental health treatment; attorney visits; court
22                  appearances; court-ordered obligations; or other activities as pre-approved by the
                    probation officer (Home Detention) for a period of 180 days. You must also
23                  establish video monitoring of the entrances to your residence and account for all of
24                  the visitors to your residence by specifically identifying them to the Probation
                    Office in a written log that you must submit every two weeks.
25
                •   Home Confinement – You shall be placed on home confinement after your period
26                  of home detention for a period of 365 days. You shall be restricted to your home
                    as directed by the probation officer. You must also establish video monitoring of
27                  the entrances to your residence and account for all of the visitors to your residence
                    by specifically identifying them to the Probation Office in a written log that you
28                  must submit every two weeks.
                                                 4
     Case 2:17-cr-00259-RFB Document 58 Filed 11/04/20 Page 5 of 5



 1         •   Search and Seizure- Suspicion-less Search - You shall submit, at least once every
               two weeks for the first 180 days of supervision, to the search of your person,
 2
               property, residence, or automobile under your control for illegal drugs or weapons
 3             by the probation officer(s), without a search warrant or the requirement of
               reasonable suspicion to ensure compliance with respect to these two forms of
 4             contraband.
 5         •   Drug Testing – you must submit to substance abuse testing, at least twice to three
 6             times per week for the first 180 days of supervision, and as determined by
               probation during pandemic, to determine if you have used a prohibited substance.
 7             Testing shall not exceed 104 tests per year. You must not attempt to obstruct or
               tamper with the testing methods.
 8
 9         •   Community Service/Employment/Education-Vocational Program - You must
               complete 2,000 hours of Community Service or be employed full time, enrolled in
10             an educational/vocational program for a combination of 35 hours per week - to be
               credited against total hours to be completed while on supervision; to commence
11
               within six months of start of probation. You must provide your schedule
12             in advance to the probation officer. The probation officer will supervise the
               participation in the community service program by approving the program
13             (agency, frequency or community service hours to the probation officer.
               You must dedicate 200 hours of community service to drug rehabilitation directed
14
               toward youth about the perils of being involved in drug distribution.
15
16
        DATED: November 4, 2020.
17
18                                                  __________________________________
                                                    RICHARD F. BOULWARE, II
19                                                  UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
                                           5
